Citation Nr: 1204079	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  99-03 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic disorders of the legs and back, to include muscle injuries.


WITNESSES AT HEARINGS ON APPEAL

Veteran, Veteran's Brother-in-Law, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  This case was remanded by the Board in August 2001 for additional development.  

In December 2007, the Board issued a decision which denied service connection for chronic disorders of the legs and back, to include muscle injuries.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court vacated the December 2007 Board decision which denied service connection for chronic disorders of the legs and back, to include muscle injuries, and remanded the claim for further adjudication.  Accordingly, the appeal is remanded to the RO.


REMAND

As discussed above, in a January 2011 memorandum decision, the Court vacated the December 2007 Board decision which denied service connection for chronic disorders of the legs and back, to include muscle injuries, and remanded the claim for further adjudication.  The basis for this Order was that the July 2003 VA examination, on which the Board relied, was inadequate as it did not include a rationale for the etiological opinion provided.  As such, the claim must be remanded for another medical examination and opinion because the July 2003 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

At the same time, the Veteran has submitted numerous lay statements indicating that the only claim he has raised, and wishes to be active, is one of clear and unmistakable error (CUE).  A number of the Veteran's statements indicate that he wishes to withdraw the claim of entitlement to service connection for chronic disorders of the legs and back, to include muscle injuries.  For example, in a July 2011 statement written in response to the January 2011 Court memorandum decision, the Veteran wrote "I want nothing to do with the remand issues because the[y are] not mine[.]  Read the Appendixes[.]  My issues are my five CUE."  However, in numerous other statements from December 2007 onwards, the Veteran continued to argue various aspects of the claim of entitlement to service connection for chronic disorders of the legs and back.  This has been most notably manifested by his pro-se appearance before the Court with respect to the claim on appeal.  Accordingly, clarification is required to determine whether the Veteran wishes to withdraw the claim on appeal.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran to specifically request that the Veteran clarify whether he wishes to withdraw his current appeal as to the claim of entitlement to service connection for chronic disorders of the legs and back, to include muscle injuries.  The RO must notify the Veteran that the withdrawal of this claim must be in writing and must be filed at the RO.

2. If the Veteran does not clearly indicate that he wishes to withdraw the claim on appeal, he must be afforded a VA examination to determine the etiology of any chronic disorders of the legs and back found, to include muscle injuries.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, the examiner must then provide an opinion as to whether any leg or back disorder found is related to the Veteran's period of active military service.  Any opinion provided must include a complete rationale for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.

4. If the Veteran does not clearly indicate that he wishes to withdraw the claim on appeal, the RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_____________________________
JOY A. MCDONALD
Veterans Law Judge
Board of Veterans' Appeals

_____________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals




_____________________________
WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

